EXHIBIT 12.3 SIERRA PACIFIC POWER COMPANY RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Three Months Ended March 31, Year Ended December 31, EARNINGS AS DEFINED: Net Income $ Income Taxes Fixed Charges Capitalized Interest (allowance for borrowed funds used during construction) Total $ FIXED CHARGES AS DEFINED: Interest Expensed and Capitalized (1) $ Total $ RATIO OF EARNINGS TO FIXED CHARGES Includes amortization of premiums, discounts, and capitalized debt expense and interest component of rent expense. For the purpose of calculating the ratios of earnings to fixed charges, “Earnings” represent net income before, solely with respect to the year ended December 31, 2006, pre-tax preferred stock dividend requirement adjusted for income taxes and fixed charges excluding capitalized interest.“Fixed charges” represent the aggregate of interest charges on long-term debt (whether expensed or capitalized) and the portion of rental expense deemed attributable to interest.
